Exhibit 10.1

LOAN AGREEMENT

THIS LOAN AGREEMENT (as amended, modified or supplemented from time to time,
this “Agreement”), dated as of the 12th day of July, 2011, is made by and
between BCL ECLIPSE, LLC, a Delaware limited liability company (“Lender”), and
COMSTOCK POTOMAC YARD, L.C., a Virginia limited liability company (“Borrower”).

RECITALS

A. Borrower desires to obtain a loan to refinance all of the condominium units
owned by Borrower (the “Units”) and appurtenant undivided percentage interests
in the common elements (the “Common Elements”) in the condominium known as The
Eclipse on Center Park (the “Condominium”) located at 3600 and 3650 South Glebe
Road, Arlington, Virginia and more particularly described in Exhibit A attached
hereto (the “Property”).

B. Lender is willing to make a loan to Borrower in the principal amount of
Thirteen Million Seven Hundred Eighty-Nine Thousand One Hundred Sixty Dollars
($13,789,160) (the “Loan”) on the terms and subject to the conditions set forth
in this Agreement.

AGREEMENT

For and in consideration of the mutual covenants set forth in this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, Lender and Borrower agree as follows:

SECTION ONE

THE LOAN

1.1 Advance. Upon the satisfaction of the conditions precedent set forth in
Section 3, Lender shall advance the Loan to Borrower by wire transfer in
immediately available funds to an account or accounts designated by Borrower.

1.2 Note. The Loan will be evidenced by a Deed of Trust Note made by Borrower
payable to the order of Lender (as the same may be further amended, renewed,
restated, supplemented or substituted from time to time, the “Note”).

1.3 Use of Proceeds. The proceeds of the Loan will be used (i) to pay off the
outstanding principal amount and any accrued and unpaid interest, fees, and
other charges under the Deed of Trust Note dated January 27, 2011 made by
Borrower and payable to the order of EagleBank, and (ii) for general corporate
purposes. For the avoidance of doubt, general corporate purposes do not include
(i) prepayment of debt or making of any other debt payments other than regular
debt payments scheduled as of the closing of the Loan, except as otherwise
expressly permitted in the Loan Documents (as defined in Section 3.1(a));
(ii) payment of employee compensation or rent accrued for more than 30 days as
of the closing of the Loan, provided however, such payments shall not be
prohibited if (x) they are repaid from the proceeds of the Balfour Judgment or
the sale or refinance of the project owned by Comstock Cascades II, L.C.
(“Cascades”) and (y) the aggregate outstanding indebtedness of Borrower and its
affiliates to Lender and its affiliates divided by the sum of (1) the appraised
value of the Units as set forth in the Note that are encumbered by the Deed of
Trust and (2) the agreed upon

 

1



--------------------------------------------------------------------------------

appraised value of other real property owned by Borrower or any of its
affiliates that are encumbered by a mortgage, deed of trust, or deed to secure
debt securing any indebtedness to Lender or any of its affiliates (the
“Aggregate LTV”) is equal to or less than fifty percent (50%); (iii) payment of
any operating and capital expenses outside the ordinary course of business
without the prior written approval of Lender, which approval shall be granted or
withheld in Lender’s sole and absolute discretion; and (iv) payment of dividends
or similar forms of distributions before the Loan is repaid in full without the
prior written approval of Lender, which approval shall be granted or withheld in
Lender’s sole and absolute discretion.

1.4 Guaranty. Comstock Homebuilding Companies, Inc., a Delaware corporation
(“Comstock”), and Comstock Emerald Farm, L.C., a Virginia limited liability
company (together, “Guarantors”) shall jointly and severally guaranty the
payment and performance of Borrower’s obligations, covenants and agreements
under the Loan Documents (hereinafter defined), which guaranty shall, be secured
by a first priority perfected security interest in all of Guarantors’
unencumbered assets as more particularly set forth in a guaranty, pledge and
security agreement made by Guarantors in favor of Lender (the “Guaranty”).

1.5 Term. The Note shall mature upon the date that is thirty-six (36) months
after the date of closing on the Loan (the “Maturity Date”).

1.6 Fees. Borrower shall pay Lender a fee of one percent (1%) of the principal
amount of the Loan, which fee shall be payable in full upon closing of the Loan.

1.7 Security. The Loan shall be secured by, among other things, the following:

 

  (i) the Guaranty;

 

  (ii) a first lien Deed of Trust, Security Agreement and Fixture Filing made by
Borrower for the benefit of Lender (as amended, restated, supplemented or
substituted, the “Deed of Trust”) on the Property;

 

  (iii) an Assignment of Leases and Rents made by Borrower for the benefit of
Lender (as amended, restated, supplemented or substituted, the “Leases
Assignment”) on the Property;

 

  (iv) an Assignment of Sales Contracts and Deposits made by Borrower for the
benefit of Lender (as amended, restated, supplemented or substituted, the
“Contracts Assignment”);

 

  (v) an Environmental Indemnity Agreement made by Borrower and Guarantors for
the benefit of Lender (as amended, restated, supplemented or substituted, the
“Environmental Indemnity”);

 

  (vi) a Collateral Assignment of Judgment Rights with respect to the judgment
in favor of Borrower against Balfour Beatty Construction, LLC (the “Balfour
Judgment”) made by Borrower for the benefit of Lender (as amended, restated,
supplemented or substituted, the “Collateral Assignment”);

 

2



--------------------------------------------------------------------------------

  (vii) UCC-1 Financing Statements (as amended, restated, supplemented or
substituted, the “Financing Statements”).

1.8 Stonehenge Subordination Agreement. It is understood and acknowledged that
Stonehenge Funding, L.C. (“Stonehenge”) made a loan to Comstock (the “Stonehenge
Loan”) pursuant to a Second Amended and Restated Indenture dated February 12,
2010 by and between Comstock and Comstock Asset Management, L.C. and evidenced
by a promissory in the original principal amount of $4,500,000. Guarantor shall
cause Stonehenge to execute and deliver at the closing of the Loan a
subordination agreement in substantially the same form as attached as Exhibit B
(the “Subordination Agreement”).

1.9 Warrant Issuance. Upon the closing of the Loan, Comstock shall issue
1,000,000 warrants for its common stock to BridgeCom Development I, LLC, an
affiliate of Lender, which warrants will be exercisable as set forth in a common
stock warrant (the “Warrant”) in accordance with the terms and conditions set
forth therein.

SECTION TWO

PAYMENTS, ETC.

2.1 Payments; Prepayments. Payments of principal, including mandatory
prepayments, and interest with respect to the Loan shall be due and payable as
set forth in the Note. All payments due under the Loan Documents shall be made
in immediately available funds to Lender at such place as designated by Lender
from time to time. Payments shall be applied, at Lender’s sole discretion:
(i) first, to payment of accrued and unpaid interest, if any; (ii) second, to
payment of any principal then due, if any; (iii) third to late charges, if any;
(iv) fourth, to reasonable attorneys’ fees and costs of collection; and
(v) fifth, to reduce the outstanding principal balance of the Note until such
principal shall have been fully repaid. All payments hereunder shall be made
without offset, demand, counterclaim, deduction, abatement, defense, or
recoupment, each of which Borrower hereby waives. The terms and conditions of
optional prepayments are as set forth in the Note.

2.2 Late Charges. If any payment due under the Note is not made within ten
(10) days following its due date, Borrower shall pay to Lender upon demand a
late charge equal to five percent (5%) of the amount of such payment.

2.3 Default Rate. After an Event of Default (hereinafter defined), the interest
which accrues on the Note shall be increased to the Default Rate (as defined in
the Note).

2.4 Computations. Interest and fees on the Loan shall be computed on the basis
of a year of three hundred sixty (360) days and actual days elapsed.

2.5 Indebtedness. As used in this Agreement, the term “Indebtedness” means all
present and future indebtedness of Borrower to Lender arising out of or in
connection with the Note or any of the other Loan Documents.

 

3



--------------------------------------------------------------------------------

SECTION THREE

CONDITIONS

3.1 Conditions Precedent to Closing. In addition to any other conditions stated
in this Agreement, the following conditions must be satisfied prior to Lender
closing on the Loan:

(a) Loan Documents. Receipt by Lender of appropriately completed and duly
executed originals of this Agreement, the Note, the Guaranty, the Deed of Trust,
the Leases Assignment, the Contracts Assignment, the Environmental Indemnity,
the Collateral Assignment, and the Financing Statements, all as Lender may
require (collectively with any other documents executed and delivered evidencing
the Indebtedness, the “Loan Documents”) along with delivery of the fully
executed Subordination Agreement, Warrant, and ROFR Agreement (as defined in
Section 5.20(a));

(b) Organizational Documents. Borrower shall provide to Lender: (i) a currently
certified copy of its articles of organization and all amendments thereto;
(ii) evidence satisfactory to Lender and its counsel that it is in good standing
in the jurisdiction where organized and qualified to do business in every
jurisdiction in which the nature of its businesses or its properties makes such
qualification necessary; (iii) resolutions authorizing the due execution and
delivery of the Loan Documents to which it is a party and (iv) certified copies
of its operating agreement and all amendments thereto. Each Guarantor shall
provide to Lender: (i) a currently certified copy of its articles or certificate
of incorporation or organization, as applicable, and all amendments thereto;
(ii) evidence satisfactory to Lender and its counsel that it is in good standing
in the jurisdiction where organized and qualified to do business in every
jurisdiction in which the nature of its businesses or its properties makes such
qualification necessary; (iii) resolutions authorizing the due execution and
delivery of the Loan Documents to which it is a party and a certificate of
incumbency and (iv) certified copies of its bylaws or operating agreement, as
applicable, and all amendments thereto (all of the foregoing, collectively, the
“Organizational Documents”).

(c) Opinion. Receipt by Lender of the opinion of the counsel for Borrower and
Guarantors, in form and content satisfactory to Lender, in its sole, but
reasonable, discretion.

(d) Insurance. Receipt by Lender of certificate(s) of insurance to evidence a
fully paid policy or policies of comprehensive public liability insurance naming
Lender as an additional insured thereunder in an amount not less than Two
Million Dollars ($2,000,000) in the aggregate, with not less than One Million
Dollars ($1,000,000) per occurrence; in any event, the amount of all insurance
shall be sufficient to prevent any co-insurance contribution on any loss, with
each policy providing for a thirty (30) day prior written notice of
cancellation, amendment or alteration; together with the insurance required
pursuant to Section 2.3 of the Deed of Trust.

(e) Financing Statements. The financing statements necessary to perfect Lender’s
security interest in the personal property subject to the Deed of Trust and the
personal property subject to the Guaranty, and in any other collateral requiring
filing of a financing statement for perfection of a lien thereon, shall be duly
filed, and Borrower and Guarantors each hereby consent to and authorize such
filing, in all appropriate offices and jurisdictions. All other financing
statements covering any of such personal property shall be terminated or Lender
shall be reasonably satisfied that such terminations are forthcoming, and filing
and recording receipts

 

4



--------------------------------------------------------------------------------

evidencing such filings and terminations shall be delivered to Lender, all in
form and substance satisfactory to Lender.

(f) Property Documents. Lender shall have received and approved, in its sole
discretion, the following:

(1) Appraisal. An appraisal of the Property prepared by an appraiser acceptable
to Lender, in form and content acceptable to Lender, conforming to all
regulatory and internal appraisal guidelines applicable to or established by
Lender, in its sole, absolute, nonreviewable discretion, reflecting an “as is”
value and a “discounted cash flow value” satisfactory to Lender (the
“Appraisal”), such Appraisal having been received and previously approved by
Lender. For the avoidance of doubt; Borrower acknowledges that the gross
appraised value to be used to calculate any mandatory prepayment under
Section 4(a) of the Note is as set forth in Schedule 4(a) to the Note and not as
set forth in the Appraisal;

(2) Title Insurance. A commitment for title insurance (the “Title Commitment”)
insuring the first priority lien of the Deed of Trust, containing no exceptions
unacceptable to Lender, issued in the name of Lender by a title company
acceptable to Lender and in an amount equal to the principal amount of the Note.
Such Title Commitment and the title policy issued pursuant thereto (the “Title
Policy”) shall reflect that all requirements for the issuance of the Title
Policy have been satisfied, and shall contain such other endorsements or
coverages as Lender may require;

(3) Condominium Documents. Copies of all condominium documents and all
amendments thereto with respect to the Property, including without limitation
the plats and plans, declaration, bylaws, rules and regulations, current
condominium operating budget, and any notices of special assessment
(collectively, the “Condominium Documents”);

(4) Environmental Audit. A Phase I environmental audit of the Property prepared
by an environmental consulting firm acceptable to Lender, in its sole
discretion, confirming that the Property is in compliance with all applicable
environmental laws;

(5) Flood Hazard. Evidence that no part of the building(s) in which the Units
are located is located in a special flood hazard area;

(6) Zoning. Receipt by Lender of a zoning endorsement to the Title Policy
acceptable to Lender or such other written evidence as is acceptable to Lender
that the Property is zoned consistent with the uses contemplated;

(7) Leases; Sales Agreements. Copies of all existing leases and sales agreements
with respect to the Property, if any, together with (i) such information
regarding pre-qualification and deposit as may be in Borrower’s possession or
control and (ii) a proposed form of lease and form of sales agreement for future
leases and sales;

(8) Management Agreements. Copies of all management agreements with respect to
the Property;

 

5



--------------------------------------------------------------------------------

(9) Certificates of Occupancy. Copies of all certificates of occupancy with
respect to the Property;

(10) Service Contracts. Copies of all service contracts related to the Property;

(11) Licenses and Permits. Copies of all licenses and permits related to the
Property;

(12) Rent Roll. Certified rent roll for the Property as of the date of the
closing of the Loan; and

(13) Tax Bills. Copies of all real estate tax bills with respect to the Property
during the two-year period prior to closing of the Loan.

(g) No Default. No event shall have occurred and be continuing that constitutes
an Event of Default (as defined below).

(h) Representations. All representations and warranties contained in this
Agreement shall be true and correct in every material respect as of the date of
closing.

(i) Fees and Expenses. Borrower shall pay in full all fees and charges incurred
by Lender in the procuring and making of the Loan, including without limitation,
the reasonable fees and disbursements of Lender’s attorneys, charges for the
Appraisal, fees and expenses relating to examination of title, title insurance
premiums, surveys, and document recording, documentary, transfer or other
similar taxes and revenue stamps, and Lender’s loan fees.

(l) Satisfactory Documents and Other Matters. All documents delivered pursuant
to this Agreement must be in form and substance satisfactory to Lender and its
counsel, and all legal matters incident to this Agreement must be satisfactory
to Lender’s counsel.

SECTION FOUR

REPRESENTATIONS AND WARRANTIES

In order to induce Lender to extend credit to Borrower, Borrower and each
Guarantor make the following representations and warranties as to itself as
applicable:

4.1 Organization. Borrower is a limited liability company duly organized,
validly existing and in good standing under the laws of the Commonwealth of
Virginia and is duly qualified as a foreign limited liability company and in
good standing under the laws of each other jurisdiction in which such
qualification is required. Each Guarantor is a corporation or a limited
liability company, as applicable, duly organized, validly existing and in good
standing under the laws of the State of Delaware or the Commonwealth of
Virginia, as applicable, and is duly qualified as a foreign corporation or
limited liability company, as applicable, and in good standing under the laws of
each other jurisdiction in which such qualification is required.

 

6



--------------------------------------------------------------------------------

4.2 Execution and Delivery. Borrower and each Guarantor has the power, and has
taken all the necessary actions, to execute and deliver and perform its
respective obligations under the Loan Documents, and the Loan Documents, when
executed and delivered, will be binding obligations of Borrower enforceable in
accordance with their respective terms.

4.3 Power and Authority. Borrower and each Guarantor has the power and authority
to own its properties and to carry on its business as now being conducted.

4.4 Financial Statements. All financial statements and information delivered to
Lender by Borrower or any Guarantor are correct and complete in all material
respects, and present fairly the financial conditions, and reflect all known
liabilities, contingent and otherwise, of Borrower and Guarantors as of the
dates of such statements and information, and since such dates no material
adverse change in the assets, liabilities, financial condition, business or
operations of Borrower or any Guarantor has occurred.

4.5 Taxes. All tax returns and reports of Borrower and Guarantors required by
law to be filed have been duly filed, and all taxes, assessments, other
governmental charges or levies (other than those presently payable without
penalty or interest and those that are being contested in good faith in
appropriate proceedings) upon Borrower or any Guarantor and upon any of its
properties, assets, income or franchises, that are due and payable have been
paid.

4.6 Litigation. There is no action, suit or proceeding pending or, to the
knowledge of Borrower or any Guarantor, threatened against or affecting Borrower
or any Guarantor that, either in any case or in the aggregate, may result in any
material adverse change in the business, properties or assets or in the
condition, financial or otherwise, of Borrower or any Guarantor, or that may
result in any material liability on the part of Borrower or any Guarantor that
would materially and adversely affect the ability of Borrower or any Guarantor
to perform its and/or their obligations under the Loan Documents, or that
questions the validity of any of the Loan Documents or any action taken or to be
taken in connection with the Loan Documents.

4.7 No Breach. The execution and delivery of the Loan Documents, and compliance
with the provisions of the Loan Documents, will not conflict with or violate any
provisions of law or conflict with, result in a breach of, or constitute a
default under the Organizational Documents, any judgment, order or decree
binding on Borrower or any Guarantor, or any other agreements to which Borrower
or any Guarantor is a party.

4.8 No Defaults. Except for Existing Debt identified on Schedule 4.14(a) which
is subject to a forbearance agreement that remains in good standing, and to the
best of Borrower’s and Guarantors’ knowledge, neither Borrower nor any Guarantor
is in default with respect to any debt, direct or indirect, or with respect to
the Condominium Documents.

4.9 Compliance. Borrower and each Guarantor is in compliance in all material
respects with all applicable laws and regulations, including, without
limitation, the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

4.10 Approvals. No authorizations, approvals or consents of, and no filings and
registrations with, any governmental or regulatory authority or agency are
necessary for the execution, delivery or performance of the Loan Documents by
Borrower or any Guarantor.

 

7



--------------------------------------------------------------------------------

4.11 Title to Assets. Borrower and each Guarantor has good and marketable title
to all of its assets, subject only to the liens and security interests permitted
by this Agreement.

4.12 Use of Proceeds. The proceeds of the Loan shall be used only for the
purposes set forth in Section 1.3 of this Agreement. The proceeds of the Loan
shall not be used to purchase or carry any margin stock, as such term is defined
in Regulations U and X of the Board of Governors of the Federal Reserve System.

4.13 Perfection and Priority. When the Loan is advanced, Lender shall have a
valid, enforceable and perfected security interest in the Security Property (as
defined in the Deed of Trust) and the Collateral (as defined in the Guaranty),
subject only to liens permitted by Lender.

4.14 Outstanding Debt; Accrued Obligations. As of the closing, (i) Borrower will
have no outstanding debt other than the Loan, and (ii) no Guarantor will have
any outstanding debt other than the debt set forth on Schedule 4.14(a) attached
hereto (the “Existing Debt”). As of the closing, Borrower and Guarantors have no
accrued rent or employee compensation other than as set forth on Schedule
4.14(b) attached hereto.

4.15 Capitalization.

(a) The authorized capital stock of Comstock consists of 77,266,500 shares of
Class A common stock and 2,733,500 shares of Class B common stock and 50,000
shares of preferred stock. As of the date of this Agreement, 17,220,462 shares
of Class A Common Stock were issued and outstanding, and the following are
unexercised shares: 1,370,515 shares of restricted stock, 662,500 shares in
options, and 489,479 shares in warrants (excluding the Warrant).

(b) Comstock owns 100% of the membership interests in the other Guarantor.

4.16 Solvency. Both immediately before and immediately after the closing of the
Loan (a) the fair value of the assets of Borrower and each Guarantor will exceed
its debts and liabilities, subordinated, contingent or otherwise; and
(b) Borrower and each Guarantor will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become due.

4.17 Intellectual Property. None of the execution, delivery or performance of
this Agreement and the other Loan Documents will alter, impair or otherwise
affect or require the consent, approval or other authorization of any other
person in respect of any right of Borrower or any Guarantor in any intellectual
property.

4.18 Disclosure. The representations and warranties made in this Agreement and
all other documents furnished to Lender by Borrower or any Guarantor in
connection with this Agreement or any transaction contemplated hereby, and in
all materials furnished by Borrower or any Guarantor to Lender in connection
with the Loan, (i) do not and will not contain, at the time furnished, any
untrue statement of a material fact, and (ii) do not and will not omit, at the
time furnished, any material fact necessary in order to make them not
misleading.

 

8



--------------------------------------------------------------------------------

SECTION FIVE

COVENANTS OF BORROWER AND GUARANTORS

In consideration of credit extended or to be extended by Lender, Borrower and
each Guarantor covenants and agrees as follows:

5.1 Financial Information. Borrower and each Guarantor shall deliver to Lender:
(i) each year within ninety (90) days after the close of its fiscal year,
financial statements prepared in accordance with generally accepted accounting
principles consistently applied, certified as true and correct by an officer of
each such entity; (ii) each year within thirty (30) days after filing with the
Internal Revenue Service, a copy of each such entity’s federal income tax return
and all schedules thereto and (iii) promptly following Lender’s request, such
financial and other information with respect to such entity and the Property as
Lender reasonably may require from time to time. All financial statements shall
be in such reasonable detail and shall be accompanied by such certificates of
Borrower or such Guarantor, as applicable, as may be reasonably required by
Lender.

5.2 Taxes. Borrower and each Guarantor shall timely file all tax returns and
reports required by law to be filed, and timely pay all taxes, assessments,
other governmental charges or levies upon itself and upon any of its properties,
assets, income or franchises.

5.3 Compliance with Laws. Borrower and each Guarantor shall comply with all
applicable laws and regulations, including, without limitation, ERISA.

5.4 Maintain Existence, Properties, Insurance and Business; Organizational
Documents. Borrower and each Guarantor shall maintain its existence in good
standing, maintain and keep its properties in good condition (ordinary wear and
tear, fire or other casualty excepted), and maintain adequate insurance for all
of its properties with financially sound and reputable insurers. Borrower and
each Guarantor shall remain in the same line of business as it is in on the date
of this Agreement and shall not enter into any new lines of business without the
prior written consent of Lender. The Organizational Documents of Borrower and of
each Guarantor shall not be amended, changed or modified in any respect without
prior written consent of Lender; provided, however, that on the condition that
Lender is given thirty (30) days’ advance written notice, Lender hereby consents
to Comstock’s change in corporate domicile from Delaware to Virginia and all
amendments to its organizational documents as are reasonably required to effect
such change in domicile subsequent to the closing of the Loan; provided further
that UCC-1 financing statements shall be filed in the changed domicile at the
cost and expense of the Comstock.

5.5 Notices. As soon as it has actual knowledge, Borrower and each Guarantor
shall notify Lender of the institution or threat of any material litigation or
condemnation or administrative proceeding of any nature involving Borrower or
any Guarantor.

5.6 Books and Records. Borrower and each Guarantor shall maintain complete and
accurate books of account and records. The principal books of account and
records for Borrower and each Guarantor shall be kept and maintained at 11465
Sunset Hills Road, 4th Floor, Reston, VA 20190. Neither Borrower nor any
Guarantor shall remove such books of account and records without giving Lender
at least thirty (30) days’ prior written notice. Borrower and each Guarantor,
upon reasonable notice from Lender, shall permit Lender, or any officer,

 

9



--------------------------------------------------------------------------------

employee or agent designated by Lender, to examine its books of account and
records, and each agree that Lender or such officer, employee or agent may audit
and verify such books of account and records. Borrower and each Guarantor shall
reimburse Lender for any reasonable expenses incurred by Lender in connection
with any audits of its books of account and records. All books of account
maintained Borrower and each Guarantor shall be maintained and prepared in
accordance with generally accepted accounting principles consistently applied.

5.7 Liens. Neither Borrower nor any Guarantor shall create, incur, assume or
permit to exist any mortgage, deed of trust, assignment, pledge, lien, security
interest, charge or encumbrance, including, without limitation, the right of a
vendor under a conditional sale contract or the lessor under a capitalized lease
(collectively, the “Liens”) of any kind or nature in or upon any of its assets,
except:

(a) Liens created or deposits made that are incidental to the conduct of its
business, that are not incurred in connection with any borrowing or the
obtaining of any credit and that do not and will not interfere with the use by
Borrower or any Guarantor, as applicable, of any of its assets in the normal
course of its business or materially impair the value of such assets for the
purpose of such business;

(b) Liens created in connection with project-level financing by Comstock or its
affiliate of projects other than the Condominium; and

(c) Liens securing the Indebtedness;

provided, however, that, no Guarantor shall be required to comply with this
Section 5.7 while the Aggregate LTV is equal to or less than fifty percent
(50%).

5.8 Debt.

(a) Without the prior written consent of Lender, neither Borrower nor any
Guarantor shall incur or permit to exist any debt for borrowed funds, the
deferred purchase price of goods or services or capitalized lease obligations,
except for (i) trade debt incurred in the ordinary course of business, (ii) debt
incurred in connection with project level financing by Comstock or its affiliate
of projects other than the Condominium, (iii) the Existing Debt, and (iv) the
Indebtedness.

(b) Other than principal and interest payments due and owing under the Revolving
Line of Credit Note dated February 22, 2006 in the original principal amount of
Fifteen Million Dollars ($15,000,000) made by Comstock payable to the order of
Bank of America, N.A., any unsecured loan hereafter extended to Borrower or any
Guarantor by a third party and any secured or unsecured loan extended to
Borrower or any Guarantor by a director or officer of Borrower or any Guarantor,
or any entity under the control of a director or officer of Borrower or any
Guarantor, shall be subject to a subordination agreement in substantially the
same form as attached as Exhibit B.

(c) Except for the Indebtedness, no other indebtedness of Borrower or any
Guarantor may be prepaid in whole or in part other than the Loan during the
Term; provided that Comstock may prepay the following with Lender’s prior
written consent:

 

10



--------------------------------------------------------------------------------

(i) Subordinated Deficiency Note dated September 21, 2009 in the original
principal amount of $400,000 made by Comstock payable to the order of
Cornerstone Bank;

(ii) Amended and Restated Subordinated Deficiency Note dated November 5, 2009 in
the original principal amount of $205,488.23 made by Comstock payable to the
order of Wachovia Bank, National Association; and

(iii) Subordinated Deficiency Note dated November 10, 2009 in the original
principal amount of $25,000 made by Comstock payable to the order of Fifth Third
Bank.

(d) No Guarantor shall be required to comply with this Section 5.8 while the
Aggregate LTV is equal to or less than fifty percent (50%).

5.9 Contingent Liabilities. Without the prior written consent of Lender, neither
Borrower nor any Guarantor shall guarantee, endorse, become contingently liable
upon or assume the obligation of any person, or permit any such contingent
liability to exist, except by the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business; provided, however, that no Guarantor shall be required to comply with
this Section 5.9 while the Aggregate LTV is equal to or less than fifty percent
(50%).

5.10 Sale of Assets. Without the prior written consent of Lender, neither
Borrower nor Guarantor shall sell, lease, assign or otherwise dispose of any of
its assets except for (a) sales in the ordinary course of business including
sales of Units, (b) the disposition of assets that are no longer needed or
useful in its business and (c) obsolete or non-performing assets which are
replaced with assets of similar or better quality and utility. No sale, lease,
assignment or other disposition of any of Borrower’s or Guarantor’s assets shall
be for less than fair market value or not at arm’s length.

5.11 Liquidations, Terminations, Mergers and Acquisitions. Without the prior
written consent of Lender, which Lender may grant or withhold in its sole
discretion, neither Borrower nor any Guarantor shall dissolve, liquidate,
terminate, merge or consolidate with (including by operation of law) any other
person.

5.12 Loans and Advances; Investments. Without the prior written consent of
Lender, Borrower shall not make any loan or advance to any of its affiliates,
directors, members, managers, officers or employees, or any other person, except
for the creation of accounts receivable in the ordinary course of business on
terms that are no less favorable than would apply in an arm’s-length transaction
nor shall any Guarantor make any (i) investments in any subsidiary or affiliate
other than in the ordinary course of, and consistent with, its business as
currently conducted or (ii) loans or advances to any of its directors, officers
or employees.

5.13 Subsidiaries and Joint Ventures. Without the prior written consent of
Lender, neither Borrower nor any Guarantor shall form any subsidiary, become a
general or limited partner in any partnership or become a party to a joint
venture; provided that Comstock shall be permitted to form any subsidiary,
become a general or limited partner in any partnership or become a party to a
joint venture with respect to any corporate opportunity (i) that is not subject
to the ROFR Agreement pursuant to the terms and conditions of the ROFR Agreement
or (ii) with respect to which it previously complied with Section 2 of the ROFR
Agreement. If

 

11



--------------------------------------------------------------------------------

Lender grants its consent to the formation or acquisition of a subsidiary,
Borrower or such Guarantor, as applicable, shall cause such subsidiary to
perform and observe all of the covenants contained in this Agreement.

5.14 Affiliates. Without the prior written consent of Lender, neither Borrower
nor any Guarantor shall engage in business with any of its affiliates,
stockholders, officers, or directors except in the ordinary course of business
and on terms that are no less favorable to Borrower or such Guarantor, as
applicable, than would apply in an arm’s-length transaction.

5.15 Organization; Control and Management. Until such time as the Loan is fully
repaid, there shall be no Transfer (hereinafter defined) of any interest in
Borrower, nor any change in the Control (hereinafter defined) or management of
Borrower or any Guarantor, nor any Transfer of the Property except for sales of
Units in accordance with the Loan Documents, without Lender’s prior written
consent. “Transfer” means any assignment, pledge, conveyance, sale, transfer,
mortgage, encumbrance, grant of a security interest or other disposition, either
directly or indirectly, by operation of law or otherwise. “Control” means the
ownership, directly or indirectly, in the aggregate of fifty percent (50%) or
more of the beneficial ownership interests of an entity and the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of an entity, whether through the ability to exercise
voting power, by contract or otherwise. “Controlled by” and “controlling” shall
have the respective correlative meaning thereto.

5.16. Minimum Liquidity Covenants. Guarantors shall, collectively, maintain the
minimum liquidity requirements set forth in Section 3.21 of the Guaranty.

5.17 Minimum Sales Requirement.

(a) Borrower shall enter into and close under sales contracts on at least six
(6) Units (the “Minimum Sales”) for each six-month period (the “Measuring
Period”) during the Term (the first such period shall commence on the date of
the closing of the Loan). Each sales contract shall be subject to the prior
approval of Lender, provided that Lender shall not unreasonably withhold its
approval of any sales contract with a purchase price of at least Four Hundred
Four Dollars ($404) per square foot. If more than six (6) Units are sold within
any such Measuring Period, the excess sales shall carry forward to satisfy all
or a portion of the foregoing sales requirement for any ensuing Measuring Period
and continuing on a cumulative basis until the Maturity Date.

(b) Borrower may not close under any sales contract that would result in the
Condominium becoming ineligible for Federal Housing Administration financing.

5.18 Intentionally omitted.

5.19 Performance of Other Contracts. Borrower and each Guarantor shall duly and
punctually perform all of its material contracts and other obligations to all
parties with which it has contracts and other obligations.

5.20 Participation Rights.

(a) Lender (or its affiliate) shall have a right of first refusal to participate
as a joint venture partner with Comstock in each future material corporate
opportunity (each, a

 

12



--------------------------------------------------------------------------------

“Corporate Opportunity”) as more particularly set forth in a right of first
refusal and first offer agreement by and between Comstock and Lender of even
date herewith (the “ROFR Agreement”).

(b) Within 45 days following Lender’s written request, which request may be
delivered from and after October 1, 2011 so long as Cascades owns the Cascades
project, Comstock shall exercise its rights under the Cascades operating
agreement to repurchase all of the Class B Units and shall admit Lender as a
member of Cascades on substantially similar terms as current Class B members as
set forth in the governing documents for Cascades; provided however, Comstock
shall not have the absolute right to repurchase Lender’s equity interest in
Cascades unless in connection with (i) a cash out refinancing of the Cascades
project (with Fannie Mae, Freddie Mac or similar institutional financing) or
(ii) the sale of the Cascades project.

(c) If New Hampshire Ave Ventures, L.C and/or W Street Ventures, L.C. (together,
the “Ventures”) is seeking additional material financing, Lender shall have the
right, but not the obligation, as part of a Corporate Opportunity, to provide
such financing on terms and conditions to be agreed upon by the parties;
provided that such terms shall include a minimum preferred return of twenty
percent (20%) or such greater amount as may be mutually agreed to by the
parties.

5.21 Observation Rights. Lender shall be entitled to designate representatives
to receive copies of all materials distributed to, and attend any meeting of,
Comstock’s Investment Committee (including any subcommittee thereof) as an
observer upon not less than three (3) business days’ prior notice.

5.22 Non-Competes. Comstock shall maintain in full force and effect and enforce
its rights under the (i) Confidentiality and Non-Competition Agreement dated
December 17, 2004 by and between Comstock and Gregory V. Benson;
(ii) Confidentiality and Non-Competition Agreement dated December 17, 2004 by
and between Comstock and Christopher Clemente; and (iii) Confidentiality and
Non-Competition Agreement dated August 17, 2010 by and between Comstock and
Joseph Squeri.

5.23 Collateral Monitoring. At Lender’s sole discretion, a third-party
professional selected by Lender and reasonably acceptable to Borrower may be
retained once per calendar year, at Borrower’s sole cost and expense, to
establish and monitor the conditions of the collateral assets throughout the
Term.

5.24 Notice to Lender. Borrower and each Guarantor shall promptly advise Lender
in writing of any condition, event, or act that comes to its attention that
(i) would prejudice Lender’s rights under the Loan Documents; (ii) would, with
notice or lapse of time or both, become an Event of Default; (iii) constitutes
an Event of Default; or (iv) constitutes a material adverse change to its
assets, business, properties, or business prospects.

5.25 Perform Obligations. Borrower and each Guarantor shall fully perform and
discharge its obligations under the Loan Documents when and as they become due.

5.26 Waiver of Subrogation. Notwithstanding anything to the contrary contained
in this Agreement, Borrower hereby unconditionally and irrevocably waives,
releases, and abrogates any and all rights it may now or hereafter have under
any agreement, at law or in equity

 

13



--------------------------------------------------------------------------------

(including any law subrogating the rights of Borrower to those of Lender), to
assess any claim against or seek contribution, indemnification, or any other
form of reimbursement from any other party liable for payment of any or all of
the obligations for any payment made by Borrower under or in connection with the
Loan Documents. This Section 5.26 shall survive the termination of this
Agreement.

5.27 Further Assurances. At any time and from time to time, upon the written
request of Lender, and at the sole expense of Borrower or Guarantor, as
applicable, Borrower and each Guarantor shall promptly and duly execute and
deliver such further instruments and documents and take such further actions as
Lender may reasonably request for purposes of obtaining, creating, perfecting,
validating, or preserving Lender’s rights under the Loan Documents.

SECTION SIX

DEFAULT AND REMEDIES

6.1 Events of Default. Each of the following shall constitute an “Event of
Default” under this Agreement:

(a) Failure to Pay. If: (i) Borrower shall fail to pay any payment required
under the Note (“Payments”) when due thereunder or (ii) Borrower shall fail to
pay any amount (other than the Payments) as and when due under any of the Loan
Documents;

(b) Failure to Give Notices. If Borrower or any Guarantor fails to give Lender
any notice required by Section 5.5 or Section 5.24 of this Agreement within ten
(10) business days after it has actual knowledge of the event giving rise to the
obligation to give such notice;

(c) Failure to Permit Inspections. If Borrower or any Guarantor refuses to
permit Lender to inspect its books and records in accordance with the provision
of Section 5.6, or failure to permit Lender to inspect the Property upon
reasonable advance notice;

(d) Failure to Observe Covenants. If Borrower or any Guarantor fails to perform
or observe any term, covenant, warranty or agreement contained in this Agreement
or in the other Loan Documents, excluding however the covenant contained in the
first sentence of Section 5.17(a), and such failure shall continue for a period
of thirty (30) days after written notice of such failure has been given to
Borrower or Guarantor, as applicable, by Lender; provided, however, if such
default is not in the payment of any sum due to Lender hereunder, or was not the
subject of an Event of Default for which notice was previously provided, and
provided Borrower or Guarantor, as applicable, is diligently pursuing the cure
of such default, then Borrower or Guarantor, as applicable, shall have an
additional sixty (60) days within which to cure such default prior to Lender
exercising any right or remedy available hereunder, at law or in equity;

(e) Defaults under Loan Documents. If an Event of Default shall occur under the
Note or any other Loan Document and shall not be cured within any applicable
grace period;

(f) Breach of Representation. Discovery that any representation or warranty made
or deemed made by Borrower or any Guarantor in this Agreement or in any other
Loan Document, or any statement or representation made in any certificate,
report or opinion delivered pursuant to this Agreement or other Loan Document or
in connection with any

 

14



--------------------------------------------------------------------------------

borrowing under this Agreement by Borrower or any Guarantor or any officer,
agent, employee or director of Borrower or any Guarantor, was materially untrue
when made or deemed made;

(g) Voluntary Bankruptcy. If Borrower or any Guarantor makes an assignment for
the benefit of creditors, files a petition in bankruptcy, petitions or applies
to any tribunal for any receiver or any trustee of Borrower or any Guarantor or
any substantial part of the property of Borrower or any Guarantor, or commences
any proceeding relating to Borrower or any Guarantor under any reorganization,
arrangement, composition, readjustment, liquidation or dissolution law or
statute of any jurisdiction, whether in effect now or after this Agreement is
executed;

(h) Involuntary Bankruptcy. If, within sixty (60) days after the filing of a
bankruptcy petition or the commencement of any proceeding against Borrower or
any Guarantor seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, the proceeding shall not have been dismissed,
or, if within sixty (60) days, after the appointment, without the consent or
acquiescence of Borrower or Guarantor, of any trustee, receiver or liquidator of
any Borrower or all of any substantial part of the properties of Borrower or any
Guarantor, the appointment shall not have been vacated;

(i) Cross-Default. If, as a result of default, any present or future obligations
of Borrower or any Guarantor to Lender or any other creditor are declared to be
due and payable prior to the expressed maturity of such obligations;

(j) Material Adverse Change. A material adverse change occurs in the financial
or business condition of any Borrower or any Guarantor;

(k) Judgment. If a judgment, attachment, garnishment or other process is entered
against Borrower and is not vacated or bonded within sixty (60) days after entry
(or such shorter period of time as necessary in order to avoid attachment or
foreclosure), or if a judgment, attachment, garnishment or other process is
entered against any Guarantor that would materially affect such Guarantor’s
ability to perform its obligations under the Loan Documents, and such judgment,
attachment, garnishment or other process is not vacated or bonded within sixty
(60) days after entry (or such shorter period of time as necessary in order to
avoid attachment or foreclosure);

(l) Dissolution. The dissolution, liquidation or termination of existence of
Borrower or any Guarantor; or

(m) Change in Management/Control. A change in the management of or controlling
interest in Borrower or any Guarantor without the prior written consent of
Lender.

6.2 Remedies. Upon the occurrence of an Event of Default (a) Lender, at its
option, by written notice to Borrower, may declare all Indebtedness to Lender to
be immediately due and payable, whether such Indebtedness was incurred prior to,
contemporaneous with or subsequent to the date of this Agreement and whether
represented in writing or otherwise, without presentment, demand, protest or
further notice of any kind, and (b) Lender may exercise all rights and remedies
available to it under the Loan Documents and applicable law. Borrower agrees to
pay all costs and expenses incurred by Lender in enforcing any obligation under
this Agreement or the other Loan Documents, including, without limitation,
attorneys’ fees. No failure

 

15



--------------------------------------------------------------------------------

or delay by Lender in exercising any power or right will operate as a waiver of
such power or right, nor will any single or partial exercise of any power or
right preclude any other future exercise of such power or right, or the exercise
of any other power or right.

SECTION SEVEN

INDEMNIFICATION

Borrower and Guarantors jointly and severally indemnify and hold harmless
Lender, its affiliates, and each of their officers, directors, employees,
agents, advisors and representatives (each, an “Indemnified Party”) from and
against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel)
that may be incurred by or asserted or awarded against any Indemnified Party
(including, without limitation, in connection with any investigation, litigation
or proceeding or the preparation of a defense in connection therewith), arising
out of or in connection with or by reason of the Loan contemplated hereby
(including, without limitation arising out of or in connection with the
litigation styled Lawyer’s Title Insurance Corporation v. Comstock Potomac Yard,
L.C. filed in Arlington County Circuit Court on March 21, 2011 and the
performance bonds posted for the Post Preserve project with Travelers Casualty
and Surety Company), except to the extent arising from an Indemnified Party’s
gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this section applies,
such indemnity shall be effective whether or not such investigation, litigation
or proceeding is brought by Borrower or any Guarantor, any of their directors,
security holders or creditors, an Indemnified Party or any other person or an
Indemnified Party is otherwise a party thereto. No Indemnified Party will have
any liability (whether direct or indirect, in contract, tort or otherwise) to
Borrower or any Guarantor, any of their affiliates, security holders or
creditors for or in connection with the transactions contemplated hereby, except
for direct damages (as opposed to special, indirect, consequential or punitive
damages including, without limitation, any loss of profits, business or
anticipated savings) determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct.

SECTION EIGHT

MISCELLANEOUS

8.1 Defined Terms. Each accounting term used in this Agreement, not otherwise
defined, shall have the meaning given to it under GAAP applied on a consistent
basis. The term “person” shall mean any individual partnership, corporation,
trust, joint venture, unincorporated association, governmental subdivision or
agency or any other entity of any nature. The term “subsidiary” means, with
respect to any person, a corporation or other person of which shares of stock or
other ownership interest having ordinary voting power to elect a majority of the
board of directors or other managers of such corporation or person are at the
time owned, or the management of which it otherwise controlled, directly or
indirectly, through one or more intermediaries, by such person. The term
“affiliate” means, with respect to any specified person, any other person that,
directly or indirectly, controls or is controlled by, or is under common control
with, such specified person. All meanings assigned to defined terms in this
Agreement shall be applicable to the singular and plural forms of the terms
defined.

 

16



--------------------------------------------------------------------------------

8.2 Notices. All notices, requests, demands and other communication with respect
hereto shall be in writing and shall be delivered by hand, prepaid by Federal
Express (or a comparable overnight delivery service), sent by the United States
first-class mail, certified, postage prepaid, return receipt requested, to the
parties at their respective addresses set forth as follows:

If to Lender, to:

BCL Eclipse, LLC

c/o SunBridge Manager, LLC

5425 Wisconsin Avenue, Suite 701

Chevy Chase, Maryland 20815

Attention: Timothy B. Peterson

with a copy to:

Arent Fox LLP

1050 Connecticut Avenue NW

Washington, DC 20036

Attention: Jay L. Halpern, Esq.

If to Borrower, to:

Comstock Potomac Yard, L.C.

c/o Comstock Homebuilding Companies, Inc.

11465 Sunset Hills Road, 4th Floor

Reston, VA 20190

Attention: Christopher Clemente, CEO

with a copy to:

Comstock Homebuilding Companies, Inc.

11465 Sunset Hills Road, 4th Floor

Reston, VA 20190

Attention: Jubal Thompson, General Counsel

Any notice, request, demand or other communication delivered or sent in the
manner aforesaid shall be deemed given or made (as the case may be) upon the
earliest of (a) the date it is actually received, (b) on the business day after
the day on which it is delivered by hand, (c) on the business day after the day
on which it is properly delivered by Federal Express (or a comparable overnight
delivery service), or (d) on the third (3rd) business day after the day on which
it is deposited in the United States mail, certified and return receipt
requested. Any party may change such party’s address by notifying the other
parties of the new address in any manner permitted by this Section.

8.3 Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of Lender and Borrower and their respective successors, assigns,
personal representatives, executors and administrators, provided that Borrower
may not assign or transfer its rights under this Agreement.

 

17



--------------------------------------------------------------------------------

8.4 Entire Agreement. Except for the other Loan Documents expressly referred to
in this Agreement, this Agreement represents the entire agreement between Lender
and Borrower on the subject matter hereof, supersedes all prior commitments, and
may be modified only by an agreement in writing.

8.5 Survival. All agreements, covenants, representations and warranties made in
this Agreement and all other provisions of this Agreement will survive the
delivery of this Agreement and the other Loan Documents and the making of the
advances under this Agreement and will remain in full force and effect until the
obligations of Borrower under this Agreement and the other Loan Documents are
fully discharged.

8.6 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the Commonwealth of Virginia, without reference to
conflict of laws principles.

8.7 Headings. Section headings are for convenience of reference only and shall
not affect the interpretation of this Agreement.

8.8 Participations. Lender shall have the right to sell all or any part of its
rights under the Loan Documents, and Borrower authorizes Lender to disclose to
any prospective participant in the Loan any and all financial and other
information in Lender’s possession concerning Borrower or the collateral.

8.9 Third Party Beneficiary. The parties do not intend the benefits of this
Agreement or any other Loan Document to inure to any third party.

8.10 Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW, LENDER AND
BORROWER KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE
TO A TRIAL BY JURY BASED ON, ARISING OUT OF OR UNDER, OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT.

8.11 Waiver. The rights of Lender under this Agreement and the other Loan
Documents shall be in addition to all other rights provided by law. No waiver of
any provision of this Agreement, or any other Loan Document, shall be effective
unless in writing, and no waiver shall extend beyond the particular purpose
involved. No waiver in any one case shall require Lender to give any subsequent
waivers.

8.12 Severability. If any provision of this Agreement or any other Loan Document
is held to be void, invalid, illegal or unenforceable in any respect, such
provision shall be fully severable and this Agreement or the applicable Loan
Document shall be construed as if the void, invalid, illegal or unenforceable
provision were not included in this Agreement or in such Loan Document.

8.13 No Setoffs. With respect to a monetary default claimed by Lender under the
Loan Documents, no setoff, claim, counterclaim, reduction or diminution of any
obligation or defense of any kind or nature that Borrower has or may have
against Lender (other than the defenses of payment, Lender’s gross negligence or
willful misconduct) shall be available against Lender in any action, suit or
proceeding brought by Lender to enforce this Agreement or any other Loan
Document. The foregoing shall not be construed as a waiver by Borrower of any
such rights or

 

18



--------------------------------------------------------------------------------

claims against Lender, but any recovery upon any such rights or claims shall be
had from Lender separately, it being the intent of this Agreement and the other
Loan Documents that Borrower shall be obligated to pay, absolutely and
unconditionally, all amounts due under this Agreement and the other Loan
Documents.

8.14 Counterparts. This Agreement may be executed for the convenience of the
parties in several counterparts, which are in all respects similar and each of
which is to be deemed to complete in and of itself, and any one of which may be
introduced in evidence or used for any other purpose without the production of
the other counterparts thereof.

8.15 Consent to Jurisdiction. Borrower and each Guarantor irrevocably submit to
jurisdiction of any state or federal court sitting in the Commonwealth of
Virginia over any suit, action, or proceeding arising out of or relating to this
Loan Agreement, the Note or any other Loan Documents. Borrower and each
Guarantor irrevocably waive, to the fullest extent permitted by law, any
objection that they may now or hereafter have to the venue of any such suit,
action or proceeding brought in any such court and any claim that any such suit,
action, or proceeding brought in any such court has been brought in an
inconvenient forum. Final judgment in any such court shall be conclusive and
binding and may be enforced in any court in which the undersigned is subject to
jurisdiction by a suit upon such judgment provided that service of process is
effected as provided herein or as otherwise permitted by applicable laws.

[signatures on following page]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
executed in their respective names by duly authorized representatives as of the
day and year first above written. Guarantors join herein to consent and agree to
the terms, conditions, provisions and covenants of those sections of this
Agreement that address a covenant or obligation of Guarantors.

 

BORROWER: COMSTOCK POTOMAC YARD, L.C.,
a Virginia limited liability company By:   Comstock Homebuilding Companies,
Inc.,
a Delaware corporation,
its Manager   By:   /s/ Christopher Clemente     Christopher Clemente     Chief
Executive Officer

 

LENDER: BCL ECLIPSE, LLC,
a Delaware limited liability company By:   BridgeCom Loans, LLC,
a Delaware limited liability company,
its Manager   By:  

SunBridge Manager, LLC,

a Delaware limited liability company,

its Managing Member

    By:   /s/ Charles A. Ledsinger, Jr.       Charles A. Ledsinger, Jr.      
President

[signatures continue on following page]

 

20



--------------------------------------------------------------------------------

GUARANTORS:

COMSTOCK HOMEBUILDING COMPANIES, INC., a Delaware corporation

  By:   /s/ Christopher Clemente     Christopher Clemente     Chief Executive
Officer

COMSTOCK EMERALD FARM, L.C.,

a Virginia limited liability company

By:   Comstock Homebuilding Companies, Inc.,
a Delaware corporation,
its Manager   By:   /s/ Christopher Clemente     Christopher Clemente     Chief
Executive Officer

 

21



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF PROPERTY

Condominium Units Numbered 519, 823, 1012, 1017, 1112, 1118, 1119, in Phase 1,
and Condominium Units Numbered 151, 155, 157, 252, 362, 363, 366, 462, 463, 466,
540, 562, 563, 642, 662, 663, 664, 742, 743, 747, 842, 848, 851, 942, 948, 949,
951, 1050, 1149, and 1151, in Phase 2, THE ECLIPSE ON CENTER PARK CONDOMINIUM,
as created and shown on plat attached to Amendment to Condominium Instruments
recorded in Deed Book 4033 at Page 290, as amended in Deed Book 4109 at Page
110, and any and all amendments thereto, among the Land Records of Arlington
County, Virginia.

TOGETHER WITH an undivided percentage interest appurtenant to the Unit in all
Common Elements of said Project including Limited Common Element Parking Spaces
as listed below and Limited Common Element Storage Space as also listed below.

Parking Spaces

 

RP2-008      RP2-204         RP3-055       RP2-009      RP2-205         RP3-065
      RP2-016      RP2-210          RP2-018      RP2-211          RP2-019     
RP2-212          RP2-020      RP2-222          RP2-021      RP2-223         
RP2-022      RP2-228          RP2-027      RP2-229          RP2-028      RP2-262
         RP2-030      RP2-267          RP2-031      RP2-268          RP2-068   
  RP2-318          RP2-095      RP2-374          RP2-096      RP2-387         
RP2-097      RP2-388          RP2-128      RP2-389          RP2-160      RP2-390
         RP2-161      RP2-391          RP2-169      RP2-392          RP2-170   
  RP2-393          RP2-I73      RP2-394          RP2-174      RP2-410         
RP2-178      RP2-411          RP2-182      RP2-413          RP2-183      RP2-416
         RP2-188      RP2-417          RP2-194      RP2-418          RP2-195   
  RP2-514          RP2-199      RP2-515          RP2-200      RP2-516         
RP2-201      RP3-033          RP2-202      RP3-034          RP2-203      RP3-045
        



--------------------------------------------------------------------------------

Legal Description

Exhibit “A” Continued

 

Unit   

Storage

Rm/Bin

No(s)

   RPC#

519

   E/081    34027204

823

   D/54    34027285

1012

   E/135    34027299

1017

   D/62    34027304

1112

   D/05    34027309

1118

   D/06    37027315

1119

   D/07    34027316

Phase 2

     

151

   A/083    34027329

155

   A/079    34027333

157

   A/077    34027335

252

   A/081    34027350

362

   A/042    34027390

363

   A/045    34027391

366

   B/22    37027394

462

   A/094    34027424

463

   B/046    34027425

466

   B/32    34027428

540

   A/015    34027436

562

   A/075    34027458

563

   A/048    34027459

642

   A/041    34027472

662

   A/088    37027492

663

   A/090    34027493

664

   B/45    34027494

742

   A/093    34027502

743

   A/095    34027503

747

   B/27    34027507

842

   A/098    34027510

848

   A/100    34027516

851

   A/102    34027519

942

   A/103    34027520

949

   A/107    34027527

951

   A/110    34027529

1050

   E/064    34027537

1149

   E/043    34027544

1150

   E/063    34027545



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SUBORDINATION AGREEMENT

See attached.

 

Exhibit B



--------------------------------------------------------------------------------

SUBORDINATION AGREEMENT

THIS SUBORDINATION AGREEMENT (as amended, restated, supplemented, extended or
renewed from time to time, this “Agreement”) is made as of the
                     day of                     , 2011 by                     
(“                    ”) and COMSTOCK HOMEBUILDING COMPANIES, INC. (“Comstock”)
for the benefit of BCL ECLIPSE, LLC (“Lender”).

Recitals:

A. On                     , Comstock, pursuant to a                      by and
between Comstock and                     , made a promissory note payable to
                     in the original principal amount of $             (the
“Junior Note”), a copy of which is attached hereto as Exhibit A (the loan
evidenced by such note, collectively with interest thereon and fees, charges,
and other amounts due thereunder; all extensions, renewals, modifications, or
refinancings of or with respect to such loan; and any and all future
indebtedness of any type from Comstock to             , whether absolute or
contingent, the “Junior Indebtedness”).

B. On July __, 2011, Lender made a loan to Comstock Potomac Yard, L.C, a
wholly-owned subsidiary of Comstock, in the original principal amount of
$13,789,160, and, on                     , 2011, BCL Penderbrook, LLC, an
affiliate of Lender, [intends to make / made] a loan to Comstock Penderbrook,
L.C., a wholly-owned subsidiary of Comstock, in the [maximum] original principal
amount of $             (the “Senior Loans”).

C. As an inducement to Lender to make the Senior Loans, Comstock agreed, among
other things, (i) to guarantee the Senior Loans, and (ii) cause the Junior
Indebtedness to be fully subordinated to the Senior Loans, and any renewals,
refinancings, modifications or extensions thereof, and any interest thereon, and
all costs of collecting the same, including reasonable attorneys’ fees
(collectively, the “Senior Indebtedness”). The documents and instruments from
time to time evidencing or securing all or any part of the Senior Indebtedness
are referred to in this Agreement as the “Senior Loan Documents.” Capitalized
terms used but not defined herein have the meanings given to them in the Senior
Loan Documents.

Agreement:

For and in consideration of the mutual covenants set forth in this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged,                     , Comstock, and Lender agree
as follows:

1. Subordination. The Junior Indebtedness is and shall, at all times and in all
respects, be (a) unsecured and (b) wholly subordinate and inferior in claim and
right and time of payment to the Senior Indebtedness. All claims, rights and
remedies of                      with respect to the Junior Indebtedness are
hereby subordinated and made subsequent and inferior to the Senior Indebtedness
and any liens, claims, rights and remedies arising out of, or in connection with
the Senior Indebtedness.

2. Other Payments on Account of Junior Indebtedness. Until Final Satisfaction,
(a) Comstock will not make, directly or indirectly, and                     
will not accept any payments with respect to Junior Indebtedness, and
                     will not enforce any collection or similar action or
judgment with respect thereto; and (b) any and all payments or

 

Exhibit B-1



--------------------------------------------------------------------------------

other distributions of all or any part of the assets of Comstock (or the
proceeds thereof) to creditors of Comstock that are or become payable with
respect to any of the Junior Indebtedness for any reason, whether voluntary,
involuntary, by operation of law or otherwise (including by reason of any
liquidation, dissolution, or other winding up of Comstock’s business; any sale,
receivership, insolvency or bankruptcy proceedings by or against Comstock or
assignment for the benefit of creditors; or any other circumstance whereby it
becomes necessary or desirable to file or present claims against Comstock for
the purpose of receiving payment thereof, or on account thereof), shall be paid
over to Lender for application to the payment of the Senior Indebtedness,
whether due or not due. In any such event, all claims of Lender and all claims
of                      shall, at the option of Lender, forthwith become due and
payable without demand or notice. As used in this Agreement, “Final
Satisfaction” will be deemed to have occurred at such time as the Senior
Indebtedness has been indefeasibly paid in full.

3. Payments in Trust. Should any payment or distribution or security or proceeds
thereof be received by                      upon or with respect to the Junior
Indebtedness prior to Final Satisfaction,                      will forthwith
deliver the same to Lender in precisely the form as received except for the
indorsement or assignment of                      where necessary, for
application on the Senior Indebtedness, whether due or not due, and until so
delivered the same shall be held in trust by                      as property of
Lender.

4. Modifications to Senior Indebtedness. No renewal, modification or extension
of time of payment of the Senior Indebtedness, and no release or surrender of
any security for the Senior Indebtedness, or the obligations of any indorsers,
sureties or guarantors thereof, or release from the terms of any other
subordination agreement of any claims subordinated, and no delay or omission in
exercising any right or power on account of or in connection with the Senior
Indebtedness, or under this Agreement, shall, in any manner, impair or affect
the rights and duties of Lender,                      and Comstock under this
Agreement. Lender, in its absolute discretion, may (a) waive or release any
right or option under this Agreement and (b) apply payments and the proceeds of
collateral to the Senior Indebtedness in such order as Lender may elect without
the consent of Comstock or                     , and without otherwise in any
way affecting the obligations of Comstock and                      hereunder.
                     waives notice of the creation, existence, renewal, or
modification or extension of the time of payment of the Senior Indebtedness and
waives any right to require Lender to marshal any assets in favor of
                    .

5. Modifications to Junior Indebtedness. Prior to Final Satisfaction, neither
Comstock nor                      shall amend, supplement, extend, restate or
otherwise modify the documents evidencing the Junior Indebtedness (the “Junior
Loan Documents”) in any manner that would materially and adversely affect the
Senior Indebtedness or any collateral securing the Senior Indebtedness,
including increasing the amount of the Junior Indebtedness, increasing the
interest rate or any payment obligations under the Junior Indebtedness,
accelerating the time or times on which payments are to be made to
                    , providing any collateral or other security for the
repayment of the Junior Indebtedness, or otherwise expanding the rights of
                     under the Junior Loan Documents or with respect to the
Junior Indebtedness, without the prior written approval of Lender, which
approval may be withheld in Lender’s sole and absolute discretion. Provided such
amendment, supplement, extension, restatement or other modification receives
Lender’s prior written approval,                      shall give Lender copies
of any such documents within five business days after such documents have been
executed by                     .

 

Exhibit B-2



--------------------------------------------------------------------------------

6. Books and Records; Requirement for Legend on All Notes.                     
and Comstock agree to make and maintain in their books of account notations
satisfactory to Lender of the rights and priorities of Lender hereunder.
                     shall place a written legend on the face of the original of
all notes or other evidences of indebtedness with respect to any of the Junior
Indebtedness to the effect that the indebtedness evidenced thereby is subject to
the provisions of this Agreement, and, at Lender’s request, shall deliver to
Lender copies or originals of all notes or other evidences of indebtedness
bearing such written statement. Lender may inspect the books of account and any
records of                      relating to the Junior Indebtedness at any time
during regular business hours.

7. Representations and Warranties.                      represents and warrants
that the outstanding principal amount under the Junior Note as of the date of
this Agreement is $             plus accrued interest of $             through
                     and that the Junior Note has not been amended or modified
in any respect.

8. Further Assurances. Comstock and                      agree, from time to
time and upon request, to make, execute, acknowledge, and deliver to Lender
such, endorsements, proofs of claim, pleadings, verifications, affidavits,
consents, agreements, releases or other instruments or documents as may be
requested by Lender in order to enable Lender (a) to enforce any and all claims
upon, or with respect to, the Junior Indebtedness; (b) to collect and receive
any and all payments or distributions which may be payable or deliverable at any
time upon or with respect to the Junior Indebtedness; or (c) as is otherwise
necessary or appropriate to effect the subordination of the Junior Indebtedness
to the Senior Indebtedness and to otherwise carry out the intent and purpose of
this Agreement.

9. Notices. All notices required under this Agreement shall be in writing and
shall be given by mailing such notice by certified mail or by sending such
notice by Federal Express or other nationally recognized courier, addressed to
Lender at: 5425 Wisconsin Avenue, Suite 701, Chevy Chase, Maryland 20815,
Attention: Timothy B. Peterson; to Comstock at: 11465 Sunset Hills Road, 4th
Floor, Reston, Virginia 20190, Attention: Jubal Thompson, Esq.; and to
                     at:                     ; or to such other address as any
party may from time to time specify in writing to the other. Notices so mailed
or sent shall be deemed given on the date shown on the return receipt or
courier’s records as the date of delivery.

10. No Rights of Subrogation.                      agrees that no payment or
distribution to Lender with respect to the Junior Indebtedness shall entitle
                     to exercise any rights of subrogation, contribution,
reimbursement or indemnity in respect thereof until after Final Satisfaction.

11. No Waiver by Lender. No failure or delay on the part of Lender in the
exercise of any power, right, remedy or privilege under this Agreement shall
impair such power, right, remedy or privilege or shall operate as a waiver
thereof; nor shall any single or partial exercise of any such power, right,
remedy or privilege preclude any other or further exercise of any other power,
right, remedy or privilege. The waiver of any such right, power, remedy or
privilege with respect to particular facts and circumstances shall not be deemed
to be a waiver with respect to other facts and circumstances. No waiver shall be
deemed to be made by Lender of any of its rights hereunder unless the same shall
be in writing signed on behalf of Lender, and each such waiver, if any, shall be
a waiver only with respect to the specific matter or matters to which the waiver
relates and shall in no way impair the rights of Lender or the obligations of
Comstock or                      to Lender in any other respect at any other
time.

 

Exhibit B-3



--------------------------------------------------------------------------------

12. Effectiveness of this Agreement; Continuing Subordination. This Agreement
shall remain in full force and effect until Final Satisfaction of the Senior
Indebtedness. This Agreement shall continue to be effective or be reinstated, as
the case may be, if at any time any payment on the Senior Indebtedness is
rescinded or must otherwise be returned by Lender upon the insolvency,
bankruptcy or reorganization of Comstock or any of its affiliates or otherwise,
all as though such payment had not been made. [This is a continuing agreement of
subordination and Lender or any affiliate of Lender may extend a loan up to a
maximum principal amount of Seven Million Dollars ($7,000,000) to Comstock
Penderbrook, L.C. without notice to or approval of                     , and
such loan shall be deemed to constitute part of the Senior Indebtedness.]

13. Successors and Assigns; Assignments Prohibited. This Agreement is binding
upon Comstock and                      and their respective successors and
assigns and shall inure to the benefit of Lender, its successors and assigns.
Notice of acceptance of this Agreement is hereby waived. Notwithstanding the
foregoing,                      shall not hereafter assign, directly or
indirectly, including by way of a change of control of                     , any
of                     ’s right, title, or interest in any of the Junior
Indebtedness without the prior written consent of Lender, in the sole and
absolute discretion of Lender.

14. Governing Law. This Agreement shall be construed according to the laws of
the Commonwealth of Virginia, without giving effect to its principles of
conflicts of law.

15. Breach of this Agreement; Equitable Remedies. If either Comstock or
                     breaches any of the provisions of this Agreement and such
breach is not cured within five days following written notice from Lender to
Comstock and                     , Lender may, at its option and in addition to
any and all other remedies available to Lender pursuant to this Agreement or
otherwise at law or in equity, elect to treat such breach as an “Event of
Default” under the Senior Loan Documents. Comstock and                      also
acknowledge and agree that the breach by Comstock or                      of any
of the provisions of this Agreement is likely to cause irreparable damage to
Lender. Therefore, the relief to which Lender shall be entitled in the event of
any such breach or threatened breach shall include a mandatory injunction for
specific performance, injunctive or other judicial relief to prevent a violation
of any of the provisions of this Agreement, damages and any other remedies or
relief to which Lender may be entitled pursuant to this Agreement or otherwise
at law or in equity.

16. Construction; Headings. This Agreement has been entered into by parties who
are experienced in sophisticated and complex matters similar to the transactions
contemplated by this Agreement and shall be interpreted and construed in a fair
and impartial manner without regard to such factors as the party that prepared
the instrument, the relative bargaining powers of the parties or the domicile of
any party, but shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of all parties to this Agreement. Section headings used in this Agreement are
for convenience of reference only and shall not constitute a part of this
Agreement for any purpose or affect the construction of this Agreement.

17. Execution in Counterparts. This Agreement may be executed in two or more
counterparts and by different parties in separate counterparts. Signature pages
may be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile or electronic mail transmission shall be as effective as personal
delivery of an executed signature page of this Agreement.

 

Exhibit B-4



--------------------------------------------------------------------------------

18. Power and Authority. Comstock and                      each represents and
warrants to Lender that it has full power, authority and authorization to
execute this Agreement.

19. Severability. Any provision of this Agreement being held illegal, invalid or
unenforceable in any jurisdiction shall not affect any part of such provision
not held illegal, invalid or unenforceable, any other provision of this
Agreement, or any part of such provision in any other jurisdiction.

20. Jurisdiction and Service of Process. Any legal action or proceeding with
respect to this Agreement shall be brought exclusively in the federal or state
courts of the Commonwealth of Virginia, and Comstock and                     ,
by signing this Agreement, accept unconditionally the jurisdiction of such
courts. Lender, Comstock and                      hereby irrevocably waive any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that any of them may now or hereafter have to
the bringing of any such action or proceeding in such jurisdictions. Comstock
and                      agree that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing contained
in this Section 20 shall affect the right of Lender to serve process in any
other manner permitted by applicable law.

21. Jury Trial Waiver. LENDER, COMSTOCK, AND                     , TO THE EXTENT
PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT AND
ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES TO
ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.

22. Entire Agreement. This Agreement embodies the entire agreement of the
parties and supersedes all prior agreements and understandings, oral or written,
relating to the subject matter hereof. Comstock and                      each
acknowledges and affirms that it did not rely on any statement, oral or written,
not contained in this Agreement in making its decision to enter into this
Agreement.

[signatures on following page]

 

Exhibit B-5



--------------------------------------------------------------------------------

In witness whereof, this Agreement has been duly executed as of the date first
written above.

 

COMSTOCK: COMSTOCK HOMEBUILDING COMPANIES, INC., a Delaware corporation By:    
Name: Christopher Clemente Title: Chief Executive Officer __________:
__________, a__________

 

By:     Name: Title:

 

LENDER:

BCL ECLIPSE, LLC,

a Delaware limited liability company

By:  

BridgeCom Loans, LLC,

a Delaware limited liability company,

its Manager

  By:  

SunBridge Manager, LLC,

a Delaware limited liability company,

its Managing Member

    By:           Charles A. Ledsinger, Jr.       President

 

Exhibit B-6



--------------------------------------------------------------------------------

SCHEDULE 4.14(a)

EXISTING DEBT

 

     

Lender

   Balance as of
05/31/11      Recourse

*

  

Guggenheim

     5,071,781       Secured   

Bank of America

     3,751,621       Unsecured

**

  

Cardinal Bank

     4,467,922       Secured   

Cornerstone (Haven Trust)

     400,000       Unsecured   

Branch Banking & Trust

     263,362       Secured   

Wachovia

     205,488       Unsecured   

Seller - Emerald Farm

     100,000       Secured   

Fifth Third

     25,000       Unsecured                        $ 14,285,174                
      

*

  

Due to affiliates - Stonehenge Funding

   $ 5,006,447       Unsecured                    

Total

   $ 19,291,621                       

 

* Subject to forbearance arrangements

** Guaranty obligation of Comstock

 

Schedule 4.14(a)



--------------------------------------------------------------------------------

SCHEDULE 4.14(b)

ACCRUED RENT AND EMPLOYEE COMPENSATION

There is no accrued rent.

Employee compensation is due to Christopher Clemente in the amount of $525,156
and to Gregory Benson in the amount of $316,741, which may be received in the
form of cash or equity or a combination thereof.

 

Schedule 4.14(b)